Citation Nr: 1541009	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stroke as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

2.  Entitlement to service connection for right leg condition secondary to stroke.

3.  Entitlement to service connection for arthritis of the left ankle as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

4.  Entitlement to service connection for arthritis of the right ankle as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

5.  Entitlement to service connection for arthritis of the left knee as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

6.  Entitlement to service connection for arthritis of the right knee as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

7.  Entitlement to service connection for arthritis of the left hip as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

8.  Entitlement to service connection for arthritis of the right hip as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

9.  Entitlement to service connection for a low back disability as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks.

10.  Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the legs and the buttocks.

11.  Entitlement to an effective date prior to March 24, 2009 for the award of a 20 percent rating for residuals of shell fragment wounds of the legs and the buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and August 2011 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Decatur, Georgia and Louisville, Kentucky.  Jurisdiction of the case lies with the RO in St. Petersburg, Florida.

In April 2015, the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been asssociated witht the claims file.

In June 2015, the Veteran submitted additional evidence consisting of private medical records, along with a waiver of his right to have the RO readjudicate the claims with the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of whether there was clear and unmistakable error in an August 1987 rating decision denying a compensable rating for residuals of shell fragment wounds of the legs and the buttocks has been raised by the Veteran during his April 2015 Board hearing, as well as in a September 2013 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  However, this issue is inextricably intertwined with the claim of entitlement to an effective date prior to March 24, 2009 for the award of a 20 percent rating for residuals of shell fragment wounds of the legs and the buttocks.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

The issues of entitlement to service connection for residuals of stroke, for right leg condition secondary to stroke, for arthritis of bilateral ankles, knees, and hips, for a low back disability, as secondary to service-connected residuals of shell fragment wounds of the legs and the buttocks, and entitlement to an effective date prior to March 24, 2009 for the award of a 20 percent rating for residuals of shell fragment wounds of the legs and the buttocks are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's residuals of shell fragment wounds of the legs and the buttocks have been manifested by three painful linear scars, one on the left posterior leg, another on the right lateral thigh, and a third one on the left buttock; there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that any of the scars resulted in frequent loss of covering of skin over the scars or limitation of motion or loss of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of shell fragment wounds of the legs and the buttocks have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA letters issued in August 2009, May 2011 and December 2013 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board realizes that private medical records relating to the Veteran's stroke in June 2010 have not yet been obtained.  However, there is no indication that these records are relevant in any way to the Veteran's claim for his service-connected scars disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The RO also provided the Veteran appropriate VA examinations in March 2010 and June 2011 to ascertain the current severity of his residuals of shell fragment wounds of the legs and the buttocks.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiners discussed the history of the Veteran's scars from shell fragment wounds, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his scars.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in connection with this claim were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and the current disabilities for which service connection is sought, as well as the current state of the Veteran's residuals of shell fragment wounds of the legs and the buttocks.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claim for increased rating was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's scars disability is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7804 on the basis of painful scars.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (1).

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Veteran underwent a VA fee-based examination in March 2010.  The examiner reviewed the Veteran's history of shell fragment wounds in the legs, back and buttocks, and noted the wound was deep penetrating and that the extent of the injury involved nerve but did not involve blood vessels, bone, and fascia.  The Veteran reported pain in the legs and buttocks, which occurred constantly; the pain traveled to the legs.  He reported the pain was aching and sharp and rated the pain at 7 on a scale of 1 to 10, 10 being the worst pain.  The pain could be exacerbated by physical activity and was relieved by rest and by Diclofenac 50 mg.  At the time of pain, he stated he could function with medication.  The Veteran described additional symptoms of being tired from the muscle injuries: loss of strength, weakness, easy fatigability, and pain.  The examiner noted the Veteran had no impairment of coordination or inability to control movement but there were complications from the muscle injuries including intramuscular scarring; however, it did not include prolonged infection and adhesion of scar to the bone.  The injuries affected body functioning in that there was pain with walking, lifting, etc.  He stated he could not keep up with his normal work requirements due to pain.  He reported overall functional impairments in everyday tasks, such as difficulty walking a lot or doing yard work and inability to exercise, having changed jobs at work to one that allowed sitting.

On physical examination, there was a linear scar on the posterior side of the trunk precisely located right mid-lower back, measuring 9 cm by 0.1 cm.  It was a superficial scar with no underlying tissue damage and was not painful on examination.  There was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit motion.  The examiner found no limitation of function due to the scar.  The examiner also identified three deep scars with underlying tissue damage: (1) a linear scar precisely located left posterior leg and measuring 7.5 cm by 2 cm; (2) a linear scar precisely located right lateral thigh and measuring 6 cm by 1 cm; and (3) a linear scar precisely located left buttock and measuring 6 cm by 0.1 cm.  All these scars were painful on examination, but there was no skin breakdown.  Inflammation, edema, keloid formation was absent.  The scars were not disfiguring and did not limit motion.  The examiner found no limitation of function due to the scars.

The Veteran underwent another VA scars examination in June 2011.  The examiner identified the following scars, 1) 10 cm right high lumbar, 2) 6 cm left buttock, 3) 10 cm inferior left buttock, 4) 1x4 cm slightly depressed right thigh, and 5) 15cm left inferior gastrocnemius (posterior leg).  On physical examination, the scars were not painful and were superficial.  They had no signs of skin breakdown and had no inflammation, edema, keloid formation, or other disabling effects.  The diagnosis was multiple superficial scars of the lower extremities.  The examiner found that the scars had no significant effects on occupation or usual daily activities.

At the April 2015 Board hearing, the Veteran testified that he experienced occasional pain associated with his service-connected scars.  He stated he could not wear socks because rubbing of clothing irritated the scar on the left calf.  He also stated "[t]he arthritis is the problem for my pain," and he was taking pain medication for the arthritis, not for the scars; however, the pain medication helped with the scars.

A higher rating of 30 percent would be available under Diagnostic Code 7804, if the Veteran's scars disability involved five or more scars, or at least one scar is considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014).  However, the evidence of record clearly demonstrates that the Veteran's scars disability is only manifested by three painful scars.  Concerning this, the June 2011 VA examiner identified the same scars that were located on the left buttock, right thigh and left posterior leg as referenced in the March 2010 VA examination report, but stated these scars were not painful, while the March 2011 VA examiner characterized the scars as deep scars with underlying tissue damage and painful on examination.  At the April 2015 Board hearing, the Veteran testified that he experienced occasional pain associated with his service-connected scars.  The Board finds that the Veteran is competent to report observable symptoms, such as pain associated with scars.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has three painful scars as a result of shell fragment wounds of the legs and the buttocks.

Furthermore, at no point during the period under appeal have any of the scars been evaluated as unstable.  Rather, both the March 2010 and the June 2012 VA examiners noted that there was no skin breakdown, inflammation, edema, or keloid formation associated with the scars.  Additionally, the Veteran testified during the April 2015 Board hearing that the scars did not result in any outbreak, breakdown, or keloid formation but pain was inside or underneath the scars.

The Board has also considered whether a higher rating would be available for based on any other disabling effects under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scars, aside from pain.  See 38 C.F.R. § 4.118.  Although the Veteran reported symptoms loss of strength, weakness, and easy fatigability, he stated he could function with medication.  Further, the March 2010 VA examiner specifically noted that the Veteran's scars do not result in limitation of motion and there was no limitation of function due to the scars.  The June 2010 VA examiner also found that there were no disabling effects and that the scars had no significant effects on occupation or usual daily activities.

In short, the Board finds that a rating greater than 20 percent is not warranted for the Veteran's residuals of shell fragment wounds of the legs and the buttocks.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The claim has been reviewed with consideration of whether staged ratings would be warranted.  However, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that a rating in excess of 20 percent would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); Hart, 21 Vet. App. at 508.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected scars disability.  See Thun, 22 Vet. App. at 115.  The Veteran's residuals of shell fragment wounds of the legs and the buttocks are evaluated by rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and any other disabling effects associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The Veteran's service-connected residuals of shell fragment wounds of the legs and the buttocks have manifested by complaints of pain, irritation, weakness, and fatigability, and there has been no demonstration of associated functional impairment that has been unaccounted for by the currently assigned schedular rating.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected residuals of shell fragment wounds of the legs and the buttocks present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's residuals of shell fragment wounds of the legs and the buttocks.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for residuals of shell fragment wounds of the legs and the buttocks.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue precludes him from securing or maintaining substantially gainful employment.  During the March 2010 VA examination, the Veteran reported that his scar disability affected his body functioning due to pain with walking and lifting and he had to change jobs at work to one that allowed sitting.  However, during the April 2015 Board hearing, he also stated "[t]he arthritis is the problem for my pain," and he was taking pain medication for the arthritis, not for the scars.  The June 2011 VA examiner found that the scars had no significant effects on occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claim for assigning a rating in excess of 20 percent for residuals of shell fragment wounds of the legs and the buttocks, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the legs and the buttocks is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with the remaining claims on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In October 2010, the Veteran indicated that he has received treatment for his stroke at the Hendry County Medical Center.  In this regard, during his April 2015 Board hearing, the Veteran reported that he suffered from stroke in April 2010 and in June 2010.  The claims file only includes records from the Southern Regional Medical Center relating to the April 2010 stroke, but it does not include any records from the Hendry County Medical Center or relating to the June 2010 stroke.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain the outstanding record and associate with the claims file.

Stroke and Right Leg Condition Secondary to Stroke; Arthritis of the Ankles, Knees, and Hips

The Veteran contends that his stroke was caused by blood clots resulting from his service-connected residuals of shell fragment wounds of the legs and the buttocks.  With regard to arthritis of various joints, he testified during the April 2015 Board hearing that he believed that because of the trauma from shell fragment wounds of the legs and the buttocks, his body overcompensated and built calcium in the joints due to the initial scarring.

To that effect, VA regulations provide under section 38 C.F.R. § 3.310(a) that service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was provided a VA examination in connection with these claims in June 2011.  The examination report noted current diagnoses of osteoarthritis of the ankles, knees, and hips, with onset in 2005, slowly developing; and two cerebrovascular accidents in 2010, with right-sided hemiparesis or weakness associated with stroke.  The June 2011 VA examiner opined that "[s]troke is less likely as not caused by or a result of shrapnel wounds."  In support of this opinion, the examiner provided the following rationale:

medical expertise and clinical experience.  There is no evidence at all of venous thrombi in legs; and no reasonable explanation for the superficial scars causing a stroke.  However, [t]he wounds might cause some altered gait which might lead to osteoarthritis.  However, massive obesity is a far better explanation.

However, the Board finds the June 2011 VA medical opinion is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  This opinion only concluded that the Veteran's stroke and arthritis of the ankles, knees and hips were not caused by his service-connected residuals of shell fragment wounds but did not fully address whether the Veteran's claimed disabilities were aggravated by his service-connected residuals of shell fragment wounds of the legs and the buttocks.  Additionally, while the examiner stated that there was no reasonable explanation for the superficial scars causing a stroke, the evidence of record reflects that the severity of the service-connected scars may have been worse than merely being "superficial."  Concerning this, the March 2010 VA examination showed that the Veteran had three deep scars with underlying tissue damage associated with his shell fragment wounds of the legs and the buttocks.

Low Back Disability

The Veteran was provided a VA fee-based examination in connection with this claim in March 2010.  The examination report noted a current diagnosis of intervertebral disc syndrome (IVDS) with degenerative arthritis changes and scarring.  

However, the examiner opined that "[t]he service relationship of the current diagnosis cannot be determined because the current low back condition by x-ray and MRI [(magnetic resonance imaging)] indicates degenerative disc disease with herniation of disks which explain the pain and IVDS."  The examiner noted that on examination, the wounds appeared to be confined to muscle and skin and without evidence that the initial injury involved the spine and disks, he was unable to determine if the two conditions were related.  The examiner further stated "[t]he following information is needed: records indicating extent of injury at time of accident, if the spine and back were injured along with the buttocks and the legs."

In this regard, the Board observes that in January 2013, additional service treatment records including of clinical records for surgery for the shell fragment wounds at Walson Army Hospital dated from September to October 1968 were received subsequent to the March 2010 VA fee-based examination.  Given this newly acquired evidence, the Board finds it necessary to obtain a new medical opinion to ascertain the relationship of the Veteran's low back disability to his service and his service-connected residuals of shell fragment wounds of the legs and the buttocks.

Earlier Effective Date

The Veteran's claim for an earlier effective date must be remanded because it is inextricably intertwined with an issue that is not yet ready for appellate review.  The issue of entitlement to an earlier effective date is "inextricably intertwined" with the Veteran's assertion of clear and unmistakable error (CUE) in the denial of a compensable rating for his service-connected residuals of shell fragment wounds of the legs and the buttocks in 1987.  If error were found in the earlier decision, the effective date issue might be rendered moot.  It is arguable that the effective date issue and the CUE issue are intertwined to some degree since both are avenues of obtaining an earlier effective date for the award of a compensable disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  However, as the claim for CUE has not yet been adjudicated, the Board cannot adjudicate the claim for an earlier effective date and it must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the records relating to the Veteran's second stroke in June 2010, as referenced in the October 2010 Report of Contact and his April 2015 Board hearing testimony, from the Hendry County Medical Center.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Also obtain any updated VA treatment records from the VA Medical Center (VAMC) in Orlando, Florida and any associated outpatient clinics dated from April 2015 to the present.

2.  Provide the Veteran a VA examination to determine the secondary relationship between his claimed disabilities and his service-connected residuals of shell fragment wounds of the legs and the buttocks.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  The examiner should then offer an opinion as to whether the Veteran's stroke, right leg disability, low back disability, and/or arthritis of the ankles, knees, and hip are at least as likely as not (i.e. 50 percent probability or more) either proximately due to or aggravated by his service-connected shell fragment wounds of the legs and the buttocks, to include any associated blood clots or altered gait due to overcompensating for residuals of shell fragment wounds of the legs and the buttocks.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

A complete rationale must be provided for any opinions expressed.

3.  Undertake any actions necessary to develop and adjudicate the issue of whether there was clear and unmistakable error in an August 1987 rating decision denying a compensable rating for residuals of shell fragment wounds of the legs and the buttocks.

The Veteran and his representative should be furnished notice of the RO's determination on the CUE claim and the need to file a timely notice of disagreement if they wish to initiate an appeal from that determination.

4.  After completion of the above, readjudicate the issues on appeal, including the issue of entitlement to an effective date prior to March 24, 2009 for the award of a 20 percent rating for residuals of shell fragment wounds of the legs and the buttocks.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


